 1   Matthew F. Archbold (CA SBN 210369)
     e-mail: matthew@yourlaborlawyers.com
 2   David D. Deason (SBN 207733)
     e-mail: david@yourlaborlawyers.com
 3   DEASON & ARCHBOLD
     17011 Beach Blvd., Suite 900
 4   Huntington Beach, CA 92647
     Telephone: (949) 794-9560
 5
     Attorneys for Plaintiff
 6
 7                         UNITED STATES DISTRICT COURT
 8                        EASTERN DISTRICT OF CALIFRONIA
 9
10   VICTOR SPIKES, and                  ) Case No.: 18-cv-02075 JAM (CKD)
     VICTOR SPIKES, JR.,                 )
11                                       )
                                         ) ORDER OF DISMISSAL
12                Plaintiffs,            )
                                         )
13                                       )
           vs.                           ) [Federal Rule of Civil Procedure 41]
14                                       )
                                         )
15   THE BUILDER, INC., a California     )
     Corporation;                        )
16                                       )
     CHARLES RAY BEARD, an               )
17   individual;                         )
                                         )
     and DOES 1 through 10, inclusive,   )
18                                       )
19         Defendants.                   )
                                         )
20
                                         )
                                         )
                                         )
21                                       )
                                         )
22
23
24
25
26
27
28
                                           0
                                  ORDER OF DISMISSAL
 1                                        ORDER
 2         The stipulation concurrently filed herewith is accepted and made the order of
 3   the Court. The above-captioned action is hereby dismissed in its entirety, with
 4   prejudice.
 5
 6   DATED: April 12, 2019                  /s/ John A. Mendez_____________
 7                                          HON. JOHN A. MENDEZ
                                            United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
                                     ORDER OF DISMISSAL
